IN THE SUPREME COURT OF IOWA
                                  No. 12–0897

                               Filed May 10, 2013


CHARLES R. COFFEY,

       Appellant,

vs.

MID SEVEN TRANSPORTATION COMPANY and
GREAT WEST CASUALTY COMPANY,

       Appellees.


       Appeal from the Iowa District Court for Polk County, Richard G.

Blane, II, Judge.



       An employee appeals a district court decision refusing to interpret

an    arbitration   decision   under   Iowa   Code   section   86.42   (2011).

DECISION REVERSED AND CASE REMANDED WITH DIRECTIONS.



       Charles E. Cutler and Amanda R. Rutherford of Cutler Law Firm,

P.C., West Des Moines, for appellant.



       Stephen W. Spencer and Christopher S. Spencer of Peddicord,

Wharton, Spencer, Hook, Barron & Wegman, LLP, West Des Moines, for

appellees.
                                      2

PER CURIAM.

      Charles R. Coffey filed a petition for judgment under Iowa Code

section 86.42 (2011).       Therein, Coffey sought enforcement of an

arbitration award he received from the Iowa Workers’ Compensation

Commissioner     against    his   employer,   Mid   Seven    Transportation

Company, and its insurer, Great West Casualty Company.                Coffey

specifically asked the district court to determine the amount Mid Seven

and Great West owed Coffey under the arbitration award, in light of

Coffey’s claim that Mid Seven and Great West have failed to pay all of the
medical benefits, mileage reimbursements, and interest due under the

arbitration decision. Complicating the calculation of the amount due is

Mid Seven and Great West’s claim to a credit, under Iowa Code section

85.22(1), against any amount they may owe Coffey due to his third-party

settlements.

      After a hearing, the district court issued a decision stating it was

unable to address several issues raised in Coffey’s petition because doing

so required the district court to make factual findings and to engage in

statutory analysis. The court held these tasks are beyond its authority

under section 86.42. The court then issued a judgment, which simply

restated the language in the arbitration decision.          Accordingly, the

district court did not answer the issues raised by the parties or

determine the amount still owed to Coffey under the arbitration decision.

Coffey timely filed a notice of appeal.

      On today’s date, we filed an opinion entitled, Coffey v. Mid Seven

Transportation Co., ____ N.W.2d ____ (Iowa 2013) (hereinafter Coffey I). In

Coffey I, we remanded the case to the district court for it to remand the
matter to the commissioner with directions to decide the very issues

Coffey raised in his petition for judgment.     Therefore, we reverse the
                                    3

decision of the district court and remand this case for further

proceedings after the commissioner determines the issues set forth in

Coffey I.

      We assess the costs of this action equally between the parties.

      DECISION      REVERSED       AND        CASE   REMANDED       WITH

DIRECTIONS.

      This decision shall not be published.